Jack Holt, Jr., Chief Justice. This case involves the interpretation of the exclusionary language of an insurance policy. The appellant, James Bryan, and Jack Hill entered into an oral partnership agreement in 1982 for the purpose of operating the Townhouse Motel and Restaurant in Conway, Arkansas, and the King’s Inn Best Western in Russellville, Arkansas. In 1985 Hill procured insurance from the appellee, Employers National Insurance Corporation (“Employers National”), to cover both the Townhouse Motel and King’s Inn Best Western. The named insured under the policy was Jack Hill d/b/a Townhouse Motel and King’s Inn Best Western. One day after the procurement of the policy the Townhouse Motel was damaged by fire. Subsequently, Hill was convicted of arson of the insured premises. Bryan was not involved in the crime. In 1987 Bryan filed a third-party complaint and petition for declaratory judgment alleging that he was entitled to a portion of the proceeds of the policy. Employers National responded by filing a motion for summary judgment. In granting summary judgment, the trial court found that Bryan was not entitled to the insurance policy proceeds for three reasons: (1) he was not an insured under the policy, (2) Jack Hill committed arson of the insured property and, therefore, Bryan could not recover as an innocent co-partner as a matter of Arkansas law, and (3) the language of the policy specifically barred recovery. Bryan contends that the. trial court erred in its findings. We find that the exclusionary provisions of the policy prohibit his recovery. Accordingly, we do not address the other issues on appeal.  The Employers National insurance policy issued to Jack Hill provides in pertinent part as follows: VI. Exclusions. A. This policy does not insure under this form against loss caused by: 10. Any fraudulent, dishonest, or criminal act done by or at the instigation of any insured, partner or joint adventurer in or of any insured. . . . The explicit language of the policy precludes recovery if any insured commits a criminal act. Since Jack Hill, a named insured, was found guilty of arson, Bryan cannot recover. The trial court properly rendered summary judgment as there was no genuine issue of material fact for trial. Terry v. Taylor, 293 Ark. 237, 737 S.W.2d 437 (1987). Affirmed. Purtle, J., dissents.